Exhibit 10.1

Exhibit A

VOTING AGREEMENT

Each of the undersigned directors of United Bancorp, Inc. (“Company”) hereby
agrees in his or her individual capacity as a shareholder to vote his or her
shares of Company Common Stock that are registered in his or her personal name
(and agrees to use his or her reasonable efforts to cause all additional shares
of Company Common Stock owned jointly by him or her with any other person or by
his or her spouse or over which he or she has voting influence or control to be
voted) in favor of the Agreement and Plan of Merger by and between Old National
Bancorp and Company, dated January 7, 2014 (the “Agreement”). In addition, each
of the undersigned directors hereby agrees not to make any transfers of shares
of Company Common Stock with the purpose of avoiding his or her agreements set
forth in the preceding sentence and agrees to cause any transferee of such
shares to abide by the terms of this Voting Agreement. Each of the undersigned
is entering into this Voting Agreement solely in his or her capacity as an
individual shareholder and, notwithstanding anything to the contrary in this
Voting Agreement, nothing in this Voting Agreement is intended or shall be
construed to require any of the undersigned, (i) in his or her capacity as a
director of Company or (ii) in his or her capacity as a trustee, personal
representative or other fiduciary capacity, to act or fail to act in accordance
with his or her duties in such director or fiduciary capacity. Furthermore, none
of the undersigned makes any agreement or understanding herein in his or her
capacity as a director of Company. Notwithstanding any contrary provision
herein, this Voting Agreement shall be effective from the date hereof and shall
terminate and be of no further force and effect upon the earliest of (a) the
consummation of the Merger (as defined in the Agreement); (b) the termination of
the Agreement in accordance with its terms; or (c) upon a Company Adverse
Recommendation Change (as defined in the Agreement). This Voting Agreement may
be executed in any number of counterparts, each of which shall be an original,
but such counterparts shall together constitute one and the same instrument.

Dated this 7th day of January, 2014.

 

/s/ Karen F. Andrews

   

/s/ Kenneth W. Crawford

Karen F. Andrews     Kenneth W. Crawford

/s/ Stephanie H. Boyse

   

/s/ John H. Foss

Stephanie H. Boyse     John H. Foss

/s/ James D. Buhr

   

/s/ Norman G. Herbert

James D. Buhr     Norman G. Herbert

/s/ Robert K. Chapman

   

/s/ James C. Lawson

Robert K. Chapman     James C. Lawson    

/s/ Len M. Middleton

    Len M. Middleton